UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7061



RESTONEY ROBINSON,

                                              Plaintiff - Appellant,

          versus


W. DOUGLAS ALBRIGHT, SR.; CARRIE A. MOCK;
ROBERT MORGAN, Attorney General; WILLIAM F.
BRILEY, Assistant Attorney; DEPARTMENT OF
JUSTICE, Highway Division; HERMAN G. ENOCHS,
JR., Judge; P. TREVOR SHARP, Judge,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-00-187-1)


Submitted:   December 14, 2000         Decided:     December 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Restoney Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Restoney Robinson appeals from the district court’s order

adopting   the   magistrate   judge’s   recommendation   and   dismissing

without prejudice Robinson’s complaint for failure to comply with

a prefiling injunction issued in Robinson v. Frederick, C-88-898-S

(M.D.N.C. Oct. 11, 1989).      Our review of the record and the dis-

trict court’s opinion discloses that this appeal is without merit.

Accordingly, we affirm on the reasoning of the district court.

Robinson v. Albright, No. CA-00-187-1 (M.D.N.C. June 23, 2000). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 AFFIRMED




                                    2